Citation Nr: 0844182	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO. 05-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1964 until 
October 1966. 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. The matter has since been 
transferred to the jurisdiction of the RO in Providence, 
Rhode Island. 


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

In March 2004, the veteran was issued a VCAA letter 
concerning the claim of service connection for PTSD.  The 
veteran's PTSD claim arises from his disagreement with the 
initial evaluation following the grant of service connection. 
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA outpatient treatment records and 
provided a formal VA examination in April 2004. In the June 
2007 Appellant's Brief, the veteran's representative 
requested a new VA examination to determine the current level 
of the veteran's disability; however, his representative has 
not identified how his disability symptoms have worsened and 
become more indicative of a higher rating. As such, a new VA 
examination is not necessary. The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Applicable Law 

 Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999). A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary. 

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9411 for 
PTSD, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). A score of 61 to 70 
indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships. See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994. 

Merits of the Claim
 
The veteran contends that his PTSD is more severe than 
indicated by the initial 50 percent rating granted him, and 
that a 70 percent rating should be granted, as reported in 
his January 2005 Notice of Disagreement. 

The veteran's service treatment records generally do not 
indicate any complaints of or treatment for a psychiatric 
disability. His October 1966 separation examination found him 
to be psychiatrically normal. 

A PTSD VA examination was provided in April 2004. The 
examiner noted that the veteran drove to the examiner, was 
casually dressed, and had fair hygiene. His facial 
expressions were normal and responsive; he had adequate eye 
contact and rapport. The veteran denied a history of 
inpatient psychiatric treatment, other than counseling 
following a relationship breakup in 1997. He also reported 
being divorced since 1986 and being arrested for assault in 
1996, but no other legal difficulties in the years following.

Following service, the veteran reported working for the 
police department for seven and a half years, before retiring 
after being aggressive. He also reported near continuous 
employment in other industries in the years following that 
retirement. 

The veteran reported living alone and a history of severe 
sleep disturbance. He awoke frequently due to nightmares 
about service, which caused difficulty with his spouse. He 
would only sleep a few hours a night, and then watch 
television for the remainder of the night.

The veteran reported spending his time at home. He maintained 
his household chores, including meal preparation, laundry, 
and cleaning chores. He could manage his own bills and funds. 
He spent his time reading, watching television, and listening 
to music for relaxation, as well as an occasional interest in 
golf.

The veteran had a few friends with whom he socialized, but 
did not have close contact with any family. He did maintain 
telephone contact with his brother and see his sons 
approximately once a month, but did not have contact with his 
sisters.

The April 2004 VA examiner found the veteran to be alert and 
oriented, with clear speech and no articulation errors. He 
appeared calm and denied delusions, hallucinations, manic 
symptoms, or suicidal ideation. No formal thought disorder 
was observed. His insight and judgment seemed adequate, as 
were his attention and concentration. He denied chronic 
depression symptoms, though he felt sad at times.

The veteran's symptoms included re-experiencing events with 
nightmares on an almost nightly basis and intrusive ideation. 
He indicated intense physiological distress at exposure to 
internal or external cues that symbolized aspects of his 
traumatic events. He avoided contact with people of Asian 
decent and Asian restaurants and food. He made efforts to 
avoid thoughts and feelings associated with experiences, 
including military functions and fireworks. He was reactive 
to smells and the sight helicopters. He reported a markedly 
diminished interest and participation in significant 
activities and was detached from his family, with whom he 
maintained only sporadic contact. 

The veteran also had difficulty falling and remaining asleep. 
He had severe outbursts of irritability and anger, which 
caused him to lose his position as a police officer. He also 
retired from his current position due to behavioral problems. 
Symptoms included hypervigilance. His short term memory was 
adequate, but long term memory was somewhat impaired; 
however, he could provide adequate information regarding his 
personal history. 

The examiner stated that the veteran reported occupational 
and social impairment with deficiencies in most areas 
including work, family, relationships, judgment, thinking, 
and mood due to his PTSD symptoms. His sleep disturbance, 
irritability, anxiety and startle [response] interfered with 
routine activities. His anxiety was triggered by 
environmental stimuli, impairing his ability to function 
independently, appropriately, and effectively. He noted 
impaired impulse control and recurrent irritability and anger 
difficulties, which he believed led to his divorce, loss of 
jobs, and estrangement from close family. He also reported 
difficulty adapting to stressful circumstances, including 
work. He had an inability to maintain effective 
relationships, even with close family members. The examiner 
diagnosed him with severe PTSD and severe alcohol dependence. 
A GAF score of 50 was assessed. 

A July 2004 letter from the veteran's private doctor, Dr. 
B.J.P., noted that the he had PTSD from his military service; 
however, as the veteran's internal medicine physician, Dr. 
B.J.P. did not indicate that he treated the veteran for PTSD. 

A February 2005 VA outpatient treatment record noted that the 
veteran was receiving individual psychotherapy and was 
casually dressed and oriented times three. He denied suicidal 
and homicidal ideation. His attention and concentration were 
adequate; alcohol and substance abuse were denied. His 
insight and judgment were also appropriate and there was no 
evidence of psychotic symptoms. His speech and language were 
clear and coherent and his condition was stable. The examiner 
diagnosed him with PTSD and depression and a GAF of 45 was 
assessed. 

A June 2005 VA outpatient treatment record also indicated 
that the veteran was casually dressed and oriented times 
three. Suicidal and homicidal ideation was denied, as was 
alcohol or substance abuse. Attention, concentration, 
insight, and judgment were appropriate. There was no evidence 
of psychotic symptoms; his speech and language were clear and 
coherent and his condition stable. 

The June 2005 VA examiner noted that the veteran continued to 
consume alcohol, but did not wish to quit or receive 
treatment services. The examiner diagnosed him with PTSD and 
depression and a GAF score of 45 was assessed.

The veteran provided a private medical opinion, dated in 
September 2004, from Dr. W.G., which found the veteran to 
have psychological trauma due to his combat duty in Vietnam. 
The examiner reported the veteran had difficulty in relating 
to and discussing his psychologically traumatic events. The 
veteran had difficulty in his past and present family 
relationships and friendships. His PTSD interfered with 
trust, emotional closeness, communication, responsible 
assertiveness, and effective problem solving. He had 
difficulties falling asleep or staying asleep and became 
easily irritated. He had anger problems, poor concentration, 
and associated mixed mood disorder, including anxiety and 
depression. The examiner found his PTSD to have remained and 
affected his personality and mental status over the years. 

Based on the evidence of record, the Board finds that the 
veteran fails to meet the criteria for a 70 percent 
disability evaluation.

The veteran displayed occupational and social impairment with 
reduced reliability and productivity due to his symptoms, 
with symptoms more indicative of a 50 percent evaluation. For 
example, rather than having deficiencies in judgment and 
thinking indicative of a 70 percent evaluation, he was 
repeatedly found to have adequate insight, judgment, 
attention, and concentration. His April 2004 VA examiner 
specifically found no evidence of a formal thought disorder 
and found him alert and oriented, with clear speech, which 
would not be indicative of a 70 percent disability.  He has 
also continuously been found to display adequate hygiene and 
has repeatedly denied suicidal ideation, further indicating 
that a 70 percent evaluation was not demonstrated. 
Additionally, his impaired long term memory was indicative of 
a 50 percent rating. 

He also showed difficulty in establishing and maintaining 
effective work and social relationships, but did not 
demonstrate an inability to establish and maintain 
relationships such that a 70 percent disability would be 
warranted. Although the veteran reported that he only kept 
sporadic contact with his family, he reported to his April 
2004 VA examiner that he kept in telephone contact with his 
brother and saw his sons approximately once a month. 
Furthermore, he reported that he had a few friends with whom 
he socialized. Additionally, his September 2004 medical 
opinion from Dr. W.G., similarly noted that the veteran had 
difficulty in his family relationships and friendships, but 
did find not an inability to maintain such relationships. The 
evidence thus does not indicate that the veteran was unable 
to establish and maintain effective relationships, though the 
record clearly indicates he has difficulty establishing and 
maintaining effective relationships, which is indicative of a 
50 percent evaluation.

Furthermore, the veteran also has demonstrated disturbances 
of motivation and mood, but has not demonstrated difficulty 
in adapting to stressful circumstances, such as a work 
setting, which would be demonstrative of a 70 percent 
evaluation. He reported that he was forced to retire from the 
police force due to his aggression and that he believed his 
aggression led to his divorce, loss of jobs, and estrangement 
from close family. However, his employment history, as 
reported in the April 2004 VA examination, indicated that he 
was generally continuously employed following service. He 
worked for the police department for over seven years and for 
multiple years in various other positions, for over 5 years 
in each respective position. Although he reported that he was 
retired from his most recent position due to his mood 
problems, he has not provided evidence indicating that his 
employment hinged on those problems. In contrast, he reported 
that he had previously been retained for employment even 
after the company he had originally worked for was bought 
out, indicating that at the very least he was an employee 
worth retaining, even through company changes. 

Although he reported hypervigilance in noting his 
surroundings, he has not demonstrated that he has near-
continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively such 
that a 70 percent evaluation would be demonstrated. He denied 
chronic symptoms of depression to his April 2004 VA examiner, 
though he noted feeling sad at times. Furthermore, the 
evidence indicates that he can function independently; he 
maintains his own household chores and managed his own bills 
and funds. He also reported that he had been working until a 
few months prior to his April 2004 VA examination.

The veteran's PTSD symptoms do not rise to the level of a 70 
percent evaluation. Although the veteran's GAF scores reflect 
some serious symptoms, the Court has held that a GAF score is 
only one factor in determining a veteran's disability rating. 
See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling 
v. Principi, 15 Vet. App. 1, 14 (2001). The majority of the 
veteran's symptoms do not reflect such a severity to warrant 
a 70 percent evaluation. Additionally, although his VA 
physicians have indicated that the veteran had severe PTSD, 
the symptomatology represented in the evidence of record is 
more reflective of the type of symptomatology indicated by a 
50 percent evaluation, such as disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
relationships. The Board must base its decision on the 
evidence of record, as it is applicable to the rating code. 
Based on the evidence, the veteran's symptoms are not 
indicative of the type of severity warranting a 70 percent 
rating at this time. 

Additionally, there is no evidence that warrants referral of 
the veteran's claims for extraschedular consideration. There 
is no evidence of frequent periods of hospitalization or any 
other factor that would render inappropriate the application 
of regular rating standards with regard to the veteran's 
disability. Treatment has been very limited; the veteran is 
not shown to have been hospitalized due to his disability. 
Accordingly, the claim will not be referred for 
extraschedular consideration. See 38 C.F.R. § 3.321(b)(1).

As the evidence of record is against the claim, the benefit 
of the doubt rule does not 


apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). The 
veteran's claim for an initial rating evaluation in excess of 
50 percent is denied. 


ORDER

An initial rating evaluation in excess of 50 percent for PTSD 
is denied. 


____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


